DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to Amendment
The amendment filed 04/22/2021 has been entered. Claims 1-4, 6-8 and 10-22 remain pending in the application. Claims 21-22 are new.

Response to Arguments
Applicant’s arguments, filed 04/22/2021, with respect to the rejections of claims 1, 16 and 20 under 103 have been fully considered and are not persuasive. 
Applicant argues (pages 10-11)
Thakur does not suggest permitting the poster to continue to access the input content via their own newsfeed, e.g., "wherein during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content," as recited in claim 1 … Gruhl does not indicate that the poster has any access to the post after the confirmation in 215. For example, Gruhl does not suggest that the poster can view or edit the post during the analysis in 218.
In response
This limitation is new and is taught by the combination of Gruhl and Thakur (please see the 103 rejection below for detail).

Applicant argues (page 11)
Gruhl and Thakur are directed to different ways of removing content. As indicated above, Gruhl analyzes content to determine whether the content should be removed before the content is permitted to be displayed. In contrast, the removal in Thakur is performed in response to other users flagging a post as spam (e.g., by clicking a "flag as spam" button below a post). Thakur, col. 12, 11. 12-16. Identifying and removing spam content after the spam content has already been posted would defeat the purpose of having the poster confirm a post for analysis according to the method in Fig. 2 of Gruhl.
In response
Gruhl in paragraph 0039 recites “the order in which each of the postings is to be analyzed manually … can be dynamically determined based on the risk value (216-217). Such dynamic ordering may allow the human or automated analyzer to focus on the higher-risk content first, and the low-risk content, already displayed content will be reviewed”, where “already displayed content” meaning the system may analyze the post after it is displayed to determine whether to remove it”. 
However, Gruhl does not explicitly teach the limitation “the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content”, adding Thakur is to fill in that missing limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gruhl et al. (US Pub. 2008/0172412) in view of Thakur et al. (US Patent 9,146,943).
As per claim 1, Gruhl teaches a computer-implemented method for limiting access to social network 2 content, the method comprising:  
receiving, by a computer system, input content posted by a user of a social networking system [paragraph 0013, “receiving from users (e.g., from members of an online community) postings to the on-line community”]; 
determining, by the computer system, a classification category for the input content and an associated confidence score [abstract, “Electronic postings are prescreened based on one or more metrics to determine a risk value indicative of the likelihood that an individual posting contains objectionable content”], and wherein determining the classification category and the associated confidence score comprises applying a set of inputs associated with the input content to a trained machine-learning (ML) model [paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score. For example, a conventional training based classification technique, such as a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable”]; 
upon determining that the classification category is a particular classification category [abstract, “determine a risk value indicative of the likelihood that an individual posting contains objectionable content”]: 
determining, based on the confidence score [paragraph 0013, “a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”], whether to restrict access to the input content by a first set of one or more users or a second set of one or more users [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post; when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein a number of users in the first set of one or more users is greater than a number of users in the second set of one or more users [paragraph 0031, Gruhl teaches when the risk value is in the first range (above a predetermined high risk threshold) the post is removed, thus, all of the users (first set of users) cannot review/access the post, and when the risk value falls between the low risk threshold value and the high risk threshold value (second range), none of the user except the poster (second set of users) can access the post, and therefore, the first set of users is greater than the second set of users], and wherein the determining based on the confidence score includes: 
determining that access by the first set of one or more users should be restricted when the confidence score is in a first range of values [paragraph 0031, “the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range); It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post], and 
determining that access by the second set of one or more users should be restricted when the confidence score is in a second range of values [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein the second range of values does not overlap with the first range of values [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”]; 
restricting access to the input content by the second set of one or more users according to a result of the determining based on the confidence score [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users)], 
Attorney Docket No: FACEP002US/P007042US01 2Application No.: 15/612,909maintaining restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”]; 
permitting access to the input content by at least one user [the poster] not in the second set of one or more users while restricted access to the input content by the second set of one or more users is being maintained pending the outcome of the secondary classification process [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].
Gruhl also teaches in paragraph 0039, “the order in which each of the postings is to be analyzed manually … can be dynamically determined based on the risk value (216-217). Such dynamic ordering may allow the human or automated analyzer to focus on the higher-risk content first, and the low-risk content, already displayed content will be reviewed”, where “already displayed content” meaning the system analyzes the post after it is displayed to determine whether to remove it”.
Gruhl does not explicitly teach
input content posted by a user of a social networking system to a newsfeed belonging to the user (emphasis added); 
the classification category is selected from a plurality of classification categories; 
the restricting of access to the input content by the second set of one or more users includes, for each user in the second set of one or more users, removing the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content (emphasis added).  
restricted access to the input content that was removed from the newsfeed of each user; 
during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content; 
Thakur teaches
input content posted by a user of a social networking system to a newsfeed belonging to the user [Figs. 5-6, Bob and Spammy pages/newsfeeds];
the classification category is selected from a plurality of classification categories [Col. 2, lines 2-7, “classifying content and limiting or preventing spam and abuse by using a content (spam) determination model that is configured to classify user-specific factors or content-specific factors to determine if content that is provided in a social network qualifies as either spam or valid”]; 
[Fig. 5, Bob’s friend] in the second set of one or more users [Fig. 5, Bob’s friends, Fig. 6, Spammy’s friends; Col. 6, lines 37-48, “implementations, the user interface module 301 receives user content from one or more users. For example, the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network … the user interface module 301 generates a user interface for displaying information received … the user interface module 301 generates one or more user interfaces for displaying user profile information, user content, and/or any other information relating to the social network”; Col. 12, lines 7-10, “FIG. 5 is a graphic representation of an example user interface for determining whether content may be spam. The user interface 500 that is illustrated includes a user's social stream (in this instance, Bob XYZ's social stream)”], removing the content from a newsfeed of the user [Figs. 4B, 5, 6, Col. 11-12, “receiving user permission (permission from Bob or Spammy) to obtain user content … user content (for example, user profile, post, comment, URL, etc.) … scoring the user content … determining whether the score accorded is above threshold levels that are defined to classify content, for example, a particular threshold level may determine spam … If the score is above the threshold, labeling the user content (for example, user, post, comment, etc.) as spam”; where, Col. 8, lines 22-23, “the spam label may be used to … remove user content from the social network”; It can be seen that removing content from Bob removes that content from his friend wall/newsfeed], and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeeds (social streams of Bob, Spammy and friends), “the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network (friends in the Figs) … the user interface module 301 generates a user interface for displaying information received “ then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; since Gruhl teaches (above) “restricting of access to the input content by the second set of one or more users”, and the post can be displayed before the analysis of determining whether to remove the post, while Thakur teaches “restricting of access to the input content includes, for each user, removing the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content”, therefore, the combination of Gruhl and Thakur read on the claim limitation].  
restricted access to the input content that was removed from the newsfeed of each user [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeed (social streams of Bob or Spammy and their friends), then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; It can be seen that removing the user content meaning that content is removed from the newsfeed of each user (Bob or Spammy and their friends), thus restricting access to the content from each user; since Gruhl teaches “maintaining restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content”, and Thakur teaches “restricted access to the input content that was removed from the newsfeed of each user”, therefore, the combination of Gruhl and Thakur read on the claim limitation]; 
during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content [Figs. 5-6 show the users (Bob and Spammy) newsfeed/page contain their posts which are viewable by them, while Gruhl teaches in paragraphs 31, 25, 38 and 40 that determining a risk value for a posting, when the risk value is above the low risk threshold value (second range), the posting is delayed for further content analysis and posting confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards, during the analysis process, an objectionable score is determines, and a final decision can be made regarding displaying the posting or removing it from the website based on the objectionable score, therefore, it can be seen that, during the secondary classification process (before the post could be removed based on the score), the post is still viewable by the users/posters (Bob and Spammy)];      
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of restricting of access to the input content includes, for each user, removing the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed Attorney Docket No. 16-2719-63953of Thakur into the method of filtering the content of postings of Gruhl. Doing so would improve how the system can determine the risk score of the post (based in part of the spam flagging) to decide whether to remove the post to prevent users from accessing undesirable content that are potentially harmful.

As per claim 2, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches 
the first set of one or more users comprises all users of the social networking system [paragraph 0031, “the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range); It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post].  

As per claim 3, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches 
[paragraph 0013, “receiving from users (e.g., from members of an online community) postings to the on-line community … a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”; paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; when the risk value is above the low risk threshold value, the posting is delayed for confirmation, therefore, it can be understood that when the risk value is above the low risk threshold value (second range), access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].  

As per claim 6, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches 
the secondary classification process is a manual review process [paragraph 0004, “manual … content review systems which are used to filter out and remove such objectionable postings”], and wherein upon completion of the manual content review process, access to the input content by the first set of one or more users is either restricted or permitted depending on an outcome of the manual [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”; paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score … Based on this weighted objectionable content score, a final decision can be made regarding displaying the posting or removing it from the website”; It can be understood that if the posting is removed, all of the users (first set of users) cannot access or review the post (access to the post is restricted), or if the post is displayed, the users are allowed to access the post].  

As per claim 7, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches 
determining that access to the input content by all users of the social networking system should be permitted when the confidence score is in a third range of values and pending the outcome of the secondary classification process [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”; paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score; paragraph 0031, “allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range)], wherein the third range of values does not overlap with the first range of values or the second range of values [paragraph 0031, “allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”], and wherein the secondary classification process is a manual content review process [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”].

As per claim 8, Gruhl and Thakur teach the method of claim 7.
Gruhl further teaches 
upon completion of the manual content 2 review process, access to the input content by all users of the social networking system is either 3 restricted or permitted depending on an outcome of the manual content review process [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”; paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score … Based on this weighted objectionable content score, a final decision can be made regarding displaying the posting or removing it from the website”; It can be understood that if the posting is removed, all of the users (first set of users) cannot access or review the post (access to the post is restricted), or if the post is displayed, the users are allowed to access the post].  

As per claim 10, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches
the input content comprises at least one of 2 an image file, a video file, or a link to an image or video file [paragraph 0040, “determine a score that indicates the probability that the content of the posting is objectionable, based on information contained in the posting (e.g., based on an analysis of the text, images, videos, and/or voices contained in the posting)”].  

As per claim 11, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches
the set of inputs provided to the ML model comprises the input content or data derived from the input content [paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score. For example, a conventional training based classification technique, such as a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable, based on information contained in the posting (e.g., based on an analysis of the text, images, videos, and/or voices contained in the posting)”].  

As per claim 12, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches
the set of inputs comprises at least one of: 
	historical actions of the user in association with posting content of the particular classification category; 
whether the input content is similar to or matches any previous input content that has been determined to be in the particular classification category; 
whether the input content is similar to or matches any content that is posted by a user who has posted content in the particular classification category; or 
Attorney Docket No: FACEP002US/P007042US01 4Application No.: 15/612,909historical actions in association with content of the particular classification category by a user that reviews the input content or posts a comment on the input content.  
[paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score. For example, a conventional training based classification technique, such as a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable, based on information contained in the posting (e.g., based on an analysis of the text, images, videos, and/or voices contained in the posting … where the probability of objectionable content is weighted by 50%, of the user's behavior (IO), 33% of the average score (Il) of the user's first layer social network (e.g., contact list) …”; paragraph 0024, “determined that the probability of objectionable content being uploaded onto a web site (e.g., into an online community forum) can be estimated without deep analysis of the information, based on prior behavior of the user and/ or the social network of the user. That is, historically well-behaved users (i.e., users that historically post unobjectionable content) and historically misbehaved users (i.e., users that historically post objectionable content) tend to maintain their pattern of behavior”]

As per claim 13, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches
triggering, upon receiving a new input associated with the input content, determination of a new classification category for the input content and a new associated confidence score based at least in part on the new input [paragraph 0029, “The content management system 120 can be in communication with the database 130 and can be adapted to receive electronic postings (e.g., text, images, video, audio, etc. postings) from users, to monitor those postings for objectionable content”; paragraph 0040, “a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable”].  

As per claim 14, Gruhl and Thakur teach the method of claim 13.
Gruhl further teaches
upon determining that the new classification category is the particular classification category [abstract, “determine a risk value indicative of the likelihood that an individual posting contains objectionable content”], restricting access, by the first set of one or more users or the second set of one or more users of the social networking system, to the input content depending on whether the new confidence score is in the first range of values or the second range of values [paragraph 0031, the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post; when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users)].  

As per claim 16, Gruhl teaches a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions, when executed by the one or more processors [paragraph 0042, “a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”], cause the one or more processors to: 
receive input content posted by a user of a social networking system [paragraph 0013, “receiving from users (e.g., from members of an online community) postings to the on-line community”]; 
determine a classification category for the input content and an associated confidence score [abstract, “Electronic postings are prescreened based on one or more metrics to determine a risk value indicative of the likelihood that an individual posting contains objectionable content”], and wherein determining the classification category and the associated confidence score comprises applying a set of inputs associated with the input content to a trained machine-learning (ML) model [paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score. For example, a conventional training based classification technique, such as a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable”]; and  
upon determining that the classification category is a particular classification category [abstract, “determine a risk value indicative of the likelihood that an individual posting contains objectionable content”]: 
perform a determination, based on the confidence score [paragraph 0013, “a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”], whether to restrict access to the input content by a first set of one or more users or a second set of one or more users [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post; when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein a number of users in the first set of one or more users is greater than a number of users in the second set of one or more users [paragraph 0031, Gruhl teaches when the risk value is in the first range (above a predetermined high risk threshold) the post is removed, thus, all of the users (first set of users) cannot review/access the post, and when the risk value falls between the low risk threshold value and the high risk threshold value (second range), none of the user except the poster (second set of users) can access the post, and therefore, the first set of users is greater than the second set of users], and wherein to perform the determination, the plurality of instructions configure the one or more processors to: 
[paragraph 0031, “the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range); It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post], and 
determine that access by the second set of one or more users should be restricted when the confidence score is in a second range of values [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein the second range of values does not overlap with the first range of values [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”]; 
restrict access to the input content by the second set of one or more users according to a result of the determination based on the confidence score [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users)];  
maintain restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”]; 
permit access to the input content by at least one user [the poster] not in the second set of one or more users while restricted access to the input content by the second set of one or more users is being maintained pending the outcome of the secondary classification process [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].
Gruhl also teaches in paragraph 0039, “the order in which each of the postings is to be analyzed manually … can be dynamically determined based on the risk value (216-217). Such dynamic ordering may allow the human or automated analyzer to focus on the higher-risk content first, and the low-risk content, already displayed content will be reviewed”, where “already displayed content” meaning the system analyzes the post after it is displayed to determine whether to remove it”.
Gruhl does not explicitly teach
input content posted by a user of a social networking system to a newsfeed belonging to the user (emphasis added); 
the classification category is selected from a plurality of classification categories; 
to restrict access to the input content by the second set of one or more users, the plurality of instructions cause the one or more Attorney Docket No: FACEP002US/P007042US01 5Application No.: 15/612,909processors to, for each user in the second set of one or more users, remove the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content; 

during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content;
Thakur teaches
input content posted by a user of a social networking system to a newsfeed belonging to the user [Figs. 5-6, Bob and Spammy pages/newsfeeds];
the classification category is selected from a plurality of classification categories [Col. 2, lines 2-7, “classifying content and limiting or preventing spam and abuse by using a content (spam) determination model that is configured to classify user-specific factors or content-specific factors to determine if content that is provided in a social network qualifies as either spam or valid”]; 
to restrict access to the input content by the second set of one or more users, the plurality of instructions cause the one or more Attorney Docket No: FACEP002US/P007042US01 5Application No.: 15/612,909processors to, for each user [Fig. 5, Bob’s friend] in the second set of one or more users [Fig. 5, Bob’s friends, Fig. 6, Spammy’s friends; Col. 6, lines 37-48, “implementations, the user interface module 301 receives user content from one or more users. For example, the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network … the user interface module 301 generates a user interface for displaying information received … the user interface module 301 generates one or more user interfaces for displaying user profile information, user content, and/or any other information relating to the social network”; Col. 12, lines 7-10, “FIG. 5 is a graphic representation of an example user interface for determining whether content may be spam. The user interface 500 that is illustrated includes a user's social stream (in this instance, Bob XYZ's social stream)”], remove the content from a newsfeed of the user [Figs. 4B, 5, 6, Col. 11-12, “receiving user permission (permission from Bob or Spammy) to obtain user content … user content (for example, user profile, post, comment, URL, etc.) … scoring the user content … determining whether the score accorded is above threshold levels that are defined to classify content, for example, a particular threshold level may determine spam … If the score is above the threshold, labeling the user content (for example, user, post, comment, etc.) as spam”; where, Col. 8, lines 22-23, “the spam label may be used to … remove user content from the social network”; It can be seen that removing content from Bob removes that content from his friend wall/newsfeed], and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeeds (social streams of Bob and Spammy ans friends), “the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network (friends in the Figs) … the user interface module 301 generates a user interface for displaying information received “ then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; since Gruhl teaches (above) “restricting of access to the input content by the second set of one or more users”, and the post can be displayed before the analysis of determining whether to remove the post, while Thakur teaches “restricting of access to the input content includes, for each user, removing the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content”, therefore, the combination of Gruhl and Thakur read on the claim limitation]; 
restricted access to the input content that was removed from the newsfeed of each user [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeed (social streams of Bob or Spammy and their friends), then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; It can be seen that removing the user content meaning that content is removed from the newsfeed of each user (Bob or Spammy and their friends), thus restricting access to the content from each user; since Gruhl teaches “maintaining restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content”, and Thakur teaches “restricted access to the input content that was removed from the newsfeed of each user”, therefore, the combination of Gruhl and Thakur read on the claim limitation]; 
during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content [Figs. 5-6 show the users (Bob and Spammy) newsfeed/page contain their posts which are viewable by them, while Gruhl teaches in paragraphs 31, 25, 38 and 40 that determining a risk value for a posting, when the risk value is above the low risk threshold value (second range), the posting is delayed for further content analysis and posting confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards, during the analysis process, an objectionable score is determines, and a final decision can be made regarding displaying the posting or removing it from the website based on the objectionable score, therefore, it can be seen that, during the secondary classification process (before the post could be removed based on the score), the post is still viewable by the users/posters (Bob and Spammy)];      
claim 16 is rejected using the same rationale as claim 1.

As per claim 17, Gruhl and Thakur teach the computer-readable storage medium of claim 16.
Gruhl further teaches
restricting 2 access to the input content comprises initiating, as the secondary classification process, a manual content review process for the input 3 content [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”].

As per claim 18, Gruhl and Thakur teach the computer-readable storage medium of claim 16.
Gruhl further teaches
as part of performing the determination based on the confidence score, determine that access to the input content by all users of the social networking system should be permitted when the confidence score is in a third range of values and pending the outcome of the secondary classification process [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”; paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score; paragraph 0031, “allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range)], wherein the third range of values does not overlap with the first range of values or the second range of values [paragraph 0031, “allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”], and wherein the secondary classification process is a manual content review process [paragraph 0005, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further … manual content analysis is completed”].

As per claim 19, Gruhl and Thakur teach the computer-readable storage medium of claim 16.
Gruhl further teaches
the second 2 set of one or more users comprises connected users associated with the user that posted the input content and does not comprise the user that posted the input content [paragraph 0013, “receiving from users (e.g., from members of an online community) postings to the on-line community … a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”; paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; when the risk value is above the low risk threshold value, the posting is delayed for confirmation, therefore, it can be understood that when the risk value is above the low risk threshold value (second range), access to the post from all the users (including users associated with the user that posted the input content) is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].  

As per claim 20, Gruhl teaches a system comprising: 
one or more processors [paragraph 0044, processor]; and 
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors [paragraph 0042, “a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”], cause the one or more processors to perform operations including: 
receiving input content posted by a user of a social networking system [paragraph 0013, “receiving from users (e.g., from members of an online community) postings to the on-line community”]; 
determining, by the computer system, a classification category for the input content and an associated confidence score [abstract, “Electronic postings are prescreened based on one or more metrics to determine a risk value indicative of the likelihood that an individual posting contains objectionable content”], and wherein determining the classification category and the associated confidence score comprises applying a set of inputs associated with the input content to a trained machine-learning (ML) model [paragraph 0040, “During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score. For example, a conventional training based classification technique, such as a naive Bayes classification technique or a similarly-based (SB) classification technique, can be used to determine a score that indicates the probability that the content of the posting is objectionable”]; 
upon determining that the classification category is a particular classification category [abstract, “determine a risk value indicative of the likelihood that an individual posting contains objectionable content”]: 
 determining, based on the confidence score [paragraph 0013, “a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”], whether to restrict access to the input content by a first set of one or more users or a second set of one or more users [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post; when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein a number of users in the first set of one or more users is greater than a number of users in the second set of one or more users [paragraph 0031, Gruhl teaches when the risk value is in the first range (above a predetermined high risk threshold) the post is removed, thus, all of the users (first set of users) cannot review/access the post, and when the risk value falls between the low risk threshold value and the high risk threshold value (second range), none of the user except the poster (second set of users) can access the post, and therefore, the first set of users is greater than the second set of users], and wherein the determining based on the confidence score includes: 
[paragraph 0031, “the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range); It can be understood that if the risk value is above a predetermined high risk threshold value, the post is automatically removed, and therefore, all of the users (first set of users) cannot access or review the post], and 
determining that access by the second set of one or more users should be restricted when the confidence score is in a second range of values [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards], wherein the second range of values does not overlap with the first range of values [paragraph 0031, “The content management system (CMS) 120 can be adapted to allow the given posting to be immediately displayed to the on-line community … if the risk value is below the predetermined low risk threshold value (third range) … the CMS 120 can be adapted to automatically remove a given posting from the on-line community 110 (e.g., from the website) without further review, if the risk value is above a predetermined high risk threshold value (first range). However, if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”]; 
restricting access to the input content by the second set of one or more users according to a result of the determining based on the confidence score [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users)];
maintaining restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”];
permitting access to the input content by at least one user [the poster] not in the second set of one or more users while restricted access to the input content by the second set of one or more users is being maintained pending the outcome of the secondary classification process [paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; It can be understood that when the risk value is above the low risk threshold value (second range), the posting is delayed for confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].
Gruhl also teaches in paragraph 0039, “the order in which each of the postings is to be analyzed manually … can be dynamically determined based on the risk value (216-217). Such dynamic ordering may allow the human or automated analyzer to focus on the higher-risk content first, and the low-risk content, already displayed content will be reviewed”, where “already displayed content” meaning the system analyzes the post after it is displayed to determine whether to remove it”.
Gruhl does not explicitly teach
input content posted by a user of a social networking system to a newsfeed belonging to the user (emphasis added); 
the classification category is selected from a plurality of classification categories; 
to restrict access to the input content by the second set of one or more users, the one or more processors are configured to, for each user in the second set of one or more users, remove the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content;
restricted access to the input content that was removed from the newsfeed of each user;

Thakur teaches
input content posted by a user of a social networking system to a newsfeed belonging to the user [Figs. 5-6, Bob and Spammy pages/newsfeeds];
the classification category is selected from a plurality of classification categories [Col. 2, lines 2-7, “classifying content and limiting or preventing spam and abuse by using a content (spam) determination model that is configured to classify user-specific factors or content-specific factors to determine if content that is provided in a social network qualifies as either spam or valid”]; 
to restrict access to the input content by the second set of one or more users, the one or more processors are configured to, for each userAttorney Docket No: FACEP002US/P007042US01 5Application No.: 15/612,909 [Fig. 5, Bob’s friend] in the second set of one or more users [Fig. 5, Bob’s friends, Fig. 6, Spammy’s friends; Col. 6, lines 37-48, “implementations, the user interface module 301 receives user content from one or more users. For example, the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network … the user interface module 301 generates a user interface for displaying information received … the user interface module 301 generates one or more user interfaces for displaying user profile information, user content, and/or any other information relating to the social network”; Col. 12, lines 7-10, “FIG. 5 is a graphic representation of an example user interface for determining whether content may be spam. The user interface 500 that is illustrated includes a user's social stream (in this instance, Bob XYZ's social stream)”], remove the content from a newsfeed of the user [Figs. 4B, 5, 6, Col. 11-12, “receiving user permission (permission from Bob or Spammy) to obtain user content … user content (for example, user profile, post, comment, URL, etc.) … scoring the user content … determining whether the score accorded is above threshold levels that are defined to classify content, for example, a particular threshold level may determine spam … If the score is above the threshold, labeling the user content (for example, user, post, comment, etc.) as spam”; where, Col. 8, lines 22-23, “the spam label may be used to … remove user content from the social network”; It can be seen that removing content from Bob removes that content from his friend wall/newsfeed], and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeeds (social streams of Bob and Spammy ans friends), “the user interface module 301 receives one or more posts, comments, flags, etc., from one or more users of the social network (friends in the Figs) … the user interface module 301 generates a user interface for displaying information received “ then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; since Gruhl teaches (above) “restricting of access to the input content by the second set of one or more users”, and the post can be displayed before the analysis of determining whether to remove the post, while Thakur teaches “restricting of access to the input content includes, for each user, removing the content from a newsfeed of the user, and wherein prior to removal, the input content was added to the newsfeed due to the newsfeed being linked to a profile of the user that posted the input content”, therefore, the combination of Gruhl and Thakur read on the claim limitation]; 
restricted access to the input content that was removed from the newsfeed of each user [Figs 5, 6, Col. 6 disclose the user content was received and added to the newsfeed (social streams of Bob or Spammy and their friends), then a user content classifying process is performed, and the user content might be removed based on the result (spam) of the content classification; It can be seen that removing the user content meaning that content is removed from the newsfeed of each user (Bob or Spammy and their friends), thus restricting access to the content from each user; since Gruhl teaches “maintaining restricted access to the input content of each user in the second set of one or more users pending an outcome of a secondary classification process performed on the input content”, and Thakur teaches “restricted access to the input content that was removed from the newsfeed of each user”, therefore, the combination of Gruhl and Thakur read on the claim limitation]; 
during the secondary classification process the input content remains viewable by the user that posted the input content, via the newsfeed belonging to the user that posted the input content [Figs. 5-6 show the users (Bob and Spammy) newsfeed/page contain their posts which are viewable by them, while Gruhl teaches in paragraphs 31, 25, 38 and 40 that determining a risk value for a posting, when the risk value is above the low risk threshold value (second range), the posting is delayed for further content analysis and posting confirmation, thus access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards, during the analysis process, an objectionable score is determines, and a final decision can be made regarding displaying the posting or removing it from the website based on the objectionable score, therefore, it can be seen that, during the secondary classification process (before the post could be removed based on the score), the post is still viewable by the users/posters (Bob and Spammy)];      
claim 20 is rejected using the same rationale as claim 1.

As per claim 21, Gruhl and Thakur teach the method of claim 1.
Thakur teaches 
the second set of one or more users includes users connected to the user that posted the input content [Figs 5-6, Bob's friends, Spammy's friends]; 
Gruhl further teaches 
based on a result of the secondary classification process, adding the input content back to newsfeeds of at least a subset of the users connected to the user that posted the input content [Fig. 2, paragraphs 0037-0040, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value), additional method steps can be performed … During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score … Based on this weighted objectionable content score, a final decision can be made regarding displaying the posting”; since Thakur teaches the users (Bob and Spammy) post the input content to their friends, while Gruhl teaches based on the determined objectionable content score (result of the secondary classification process) displaying the posting to the community, where, displaying the posting meaning posting the input content to all the friends (adding the input content back to newsfeeds), and therefore, the combination of Gruhl and Thakur teach the claim limitation]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhl et al. in view of Thakur et al. and further in view of Stauffer (US Pub. 2017/0102831).
As per claim 4, Gruhl and Thakur teach the method of claim 1.
Gruhl further teaches 
the second set of one or more users 2 comprises all users of the social networking system other than the user who posted the input content [paragraph 0013; “receiving from users (e.g., from members of an online community) postings to the on-line community … a risk value is determined for each given posting from each given user. This risk value indicates a likelihood that the given posting by the given user contains objectionable content”; paragraph 0031, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value) (second range), the CMS 120 can be adapted to request a posting confirmation”; paragraph 0025, “If the risk value is relatively high (e.g., above the low threshold value), display of the posting can be delayed until further automated and/or manual content analysis is completed”; paragraph 0038, “a posting confirmation can be requested from the given user (215) … That is, if a posting appears suspicious to the initial set of filters (i.e., has a relatively high risk value), the poster can be asked "are you sure?" with some kind of a notation that offenders will be dealt with harshly”; when the risk value is above the low risk threshold value, the posting is delayed for confirmation, therefore, it can be understood that when the risk value is above the low risk threshold value (second range), access to the post from all the users is restricted, except for the poster (second set of users), since the poster need to confirm whether he wants to post or edit/remove the post because of the violations of the community standards].  
Gruhl and Thakur do not teach
the second set of one or more users comprises all users of the social networking system other than 3 users associated with the user who posted the input content.
Stauffer teaches
the second set of one or more users comprises all users of the social networking system other than 3 users associated with the user who posted the input content [paragraph 0023, “A social score may determine whether a content object may be appropriate to post for other users to view … determining whether the social score is a favorable social score … When an unfavorable social score may be calculated for a content object … provide the user with an automatic warning that the content object may be inappropriate … allowing the user to decide whether the content object may be removed from content objects that may be available for display in the application or on the website (restrict access from all user except for the user that posted the content) … Further, the method may provide the step of allowing the user to share the content object with other users, even if the social score is not favorable; It can be seen that when the score is unfavorable, the content is restricted to all users except for the users whom the poster wanted to share the posting with (the second set of users)”].
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhl et al. in view of Thakur et al. and further in view of Agarwal et al. (US Pub. 2017/0222960).
As per claim 15, Gruhl and Thakur teach the method of claim 1.
Gruhl and Thakur do not explicitly teach
the ML model is trained using a set of input content and corresponding classification categories determined by a manual content review process.  
Agarwal teaches
1 	the ML model is trained using a set of 2 input content and corresponding classification categories determined by a manual content review 3 process [paragraph 0010, “data collection and labelling content for use in training machine learning spam filtering models”; paragraph 0042, “receives a verification mark made by expert reviewers on whether the content 310 is correctly labeled by the classification module 260, and if incorrect, the correct spam category is selected and updated”; paragraph 0040, “internal reviewers who can label content with 95% accuracy in the labeling test are allowed to qualify as internal reviewers for reviewing content sent to the tagging module 330. The classification results made by the tagging module 330 is further used as part of the training data set for the machine learning module”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the ML model is trained using a set of input content and corresponding . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gruhl et al. in view of Thakur et al. and further in view of Mulukuri et al. (US Pub. 2015/0026604).
As per claim 22, Gruhl and Thakur teach the method of claim 21.
Thakur teaches 
the users connected to the user that posted the input content include users that posted content sharing an attribute with the input content and users that posted content which does not share any attribute with the input content [Fig. 6, col. 12, lines 28-49 discloses Spammy social stream/newsfeed/wall which includes 4 posts and Spammy’s friends, where, some of the friends may share the post by pressing the share button (“posted content sharing an attribute with the input content” by sharing the post with other users), and some of the friends does not share any attribute with the input content by pressing the “Flag as spam” button];
Gruhl teaches 
the input content is added back “…” to newsfeeds of the users [Fig. 2, paragraphs 0037-0040, “if the risk value is above the low risk threshold value (e.g., between the low risk threshold value and the high risk threshold value), additional method steps can be performed … During the analysis process (218), the content of each of the postings can be analyzed to determine an objectionable content score … Based on this weighted objectionable content score, a final decision can be made regarding displaying the posting”; since Thakur teaches the users (Bob and Spammy) post the input content to their friends, while Gruhl teaches based on the determined objectionable content score (result of the secondary classification process) displaying the posting to the community, where, displaying the posting meaning posting the input content to all the friends (adding the input content back to newsfeeds of the users)];
Gruhl and Thakur do not teach
the input content is added back only to newsfeeds of the users that posted content sharing the attribute with the input content (emphasis added).
Mulukuri teaches
the input content is added back only to newsfeeds of the users that posted content sharing the attribute with the input content [paragraph 0324, “enables users to post, share, and distribute information and content with multiple groups in a quick and efficient manner by selecting multiple groups while posting”; paragraph 0051, “the group may be defined as users with a same or similar attribute”; It can be seen that the user selects only the group of users that sharing the same attribute to post the content to. Since Gruhl (as modified) teaches based on the determined objectionable content score (result of the secondary classification process) displaying the posting to the community, where, displaying the posting meaning posting the input content to all the friends (adding the input content back to newsfeeds of the users), and Mulukuri teaches posting the content to only the group of users that share a similar attribute, therefore, the combination of Gruhl (as modified) and Mulukuri read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of posting the input content only to newsfeeds of the users that posted content sharing the attribute with the input content  Attorney Docket No. 16-2719-63953of Mulukuri into the method of filtering the content of postings of Gruhl. Doing so would help the poster to interact with an online community of users with similar interests.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Masood (US Pub. 2013/0018823) describes a method for detecting undesirable content on a social networking website.
Jones et al. (US Patent 9,043,417) describes a method for detecting spam across a social network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184